331 S.W.3d 354 (2011)
STATE of Missouri, Respondent,
v.
Robert PAGE, Appellant.
Nos. ED 94440, ED 96058.
Missouri Court of Appeals, Eastern District, Division Three.
February 15, 2011.
Ethan B. Corlija, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Robert Page appeals from the trial court's judgment finding him guilty of attempted statutory sodomy in the first degree, Sections 566.062 and 564.011 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).